DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information disclosure statement filed 4/29/2020 has been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1-2, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 08-005504 A (hereinafter “JP’504”) in view of JP 110-010005 A (hereinafter “JP’005”).
	Regarding claim 1, JP’504 discloses an optical fiber glass eccentricity measurement device comprising: an irradiation unit (4 in Fig. 4) that irradiates with light a side surface of an optical fiber (3 in Fig. 4) with a coating layer on a striated glass (i.e. color layer- paragraph [0004], [0008]-[0013]); and a light receiving unit (5 in Fig. 4) that receives light scattered and/or refracted following irradiation of the side surface of the optical fiber therewith, the glass eccentricity measurement device for measuring the eccentricity of the glass in the optical fiber (i.e. uneven thickness of the color layer with respect to the glass fiber as shown in Fig. 5; paragraph [0008]-[0013]); wherein three or more sets each including the irradiation unit and the light receiving unit are provided around the optical fiber (Fig. 4), and the sets are respectively arranged in directions having different angles on a circumference centered on the optical fiber (Fig. 4).
	However, it does not explicitly disclose the measuring of the eccentricity based on patterns of brightness and darkness in the light, as claimed in the present application. On the other hand, such measurement technique is known in the art as taught by JP’005. JP’005 teaches that an inspection for even thickness of an optical fiber coating layer is determined by light received by light receiving unit 31 such as a CCD from an irradiation unit 30 and measured by light intensity distribution (see paragraph [0014]-[0030]; Fig. 1-9). JP’005 discloses that the light intensity distribution includes effects of refraction (paragraphs [0023], [0025]). Such feature would have been readily recognized as advantageous and desirable to one of ordinary skill in the art since it would allow for efficient and accurate measurement results (see paragraph [0011]). Therefore, it would have been obvious to a person of ordinary skill in the art to modify the 
	Regarding claim 6, the claimed measurement method steps would have been necessarily carried out by using the measurement device rendered obvious by JP’504 and JP’005 as discussed above.

	Regarding claim 2, 7, JP’504 discloses the sets being arranged in directions that are equiangular on the circumference centered on the optical fiber (Fig. 4).
	

Claim 3-4, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’504 and JP’005 as applied to claims above, and in further view of JP 10-508946 (hereinafter “JP’946”).
Regarding claim 3, 8, JP’504 in view of JP’005 renders claimed invention obvious as already discussed above. However, JP’504 does not explicitly disclose the irradiation units facing each other with the optical fiber interposed therebetween, in the manner claimed in the present application. On the other hand, such configuration is known in the art. JP’946 discloses a measurement device and method wherein plurality of light irradiation elements are disposed 90 degrees from each other, such that irradiation units face each other with the optical fiber interposed therebetween (Fig. 5). One of ordinary skill in the art would readily recognize such arrangement as advantageous and desirable since it would allow for more thorough and even illumination of optical fiber for precise measurements. Therefore, it would have been obvious to a person of ordinary skill in the art to modify the device of JP’504 to have irradiation units facing 

Regarding claims 4, 9, JP’504 in view of JP’005 renders claimed invention obvious as already discussed above. However, JP’504 does not explicitly disclose the second irradiation unit being a reflection mirror that reflects light emitted from the light emitting unit, as claimed in the present application. On the other hand, such use of reflection mirror is known in the art. JP’946 discloses the use of reflection mirror for use as irradiation unit, by reflecting light emitted from a light emitting unit (Fig. 5). Such feature would have been readily recognized as advantageous and desirable to one of ordinary skill in the art since it reduces the number of active light generating elements, and reduces device production and operating costs. Therefore, it would have been obvious to a person of ordinary skill in the art to modify the device of JP’504 to have the second irradiation unit being a reflection mirror that reflects light emitted from the light emitting unit, as claimed in the present application.

Allowable Subject Matter
Claims 5, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as discussed above, an optical fiber glass eccentricity measurement device and method comprising irradiation units and light receiving units disposed around the optical fiber wherein there are three or more sets of irradiation units and light receiving units, is known in the art.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 6,285,451 B1 discloses an optical measurement device for measuring physical characteristics of a coating layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353.  The examiner can normally be reached on M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG H PAK/            Primary Examiner, Art Unit 2874